DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14, 17, 19 – 21, 24, and 27 are allowed. Claims 15, 6, 18, 22, 23, 25, 26, and 28 – 30 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for determining the heading of an unmanned aerial vehicle, comprising the following steps: acquiring, by a flight control center of the unmanned aerial vehicle, a first heading angle of an unmanned aerial vehicle by means of a first sensing system, and acquiring a second heading angle of the unmanned aerial vehicle by means of a second sensing system; determining, by the flight control center of the unmanned aerial vehicle, an included angle between a first heading corresponding to the first heading angle and a second heading corresponding to the second heading angle; comparing, by a flight control center of the unmanned aerial vehicle, the included angle with a preset threshold; judging, by a flight control center of the unmanned aerial vehicle, whether the second heading angle is valid according to a comparing result; and [[if]] in the case that the second heading angle is invalid, determining, by a flight control center of the unmanned aerial vehicle, the first heading angle as a current heading angle of the unmanned aerial vehicle, wherein the current heading angle of the unmanned aerial vehicle is used for autonomous navigation in a flying process.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, An unmanned aerial vehicle, comprising a flight control center, the flight control center comprising a flight controller, a first sensing system, a second sensing system and a communication system, wherein the first sensing system is configured to acquire a first heading angle of the unmanned aerial vehicle, and transmit first heading angle information to the flight controller; the second sensing system is configured to acquire a second heading angle of the unmanned aerial vehicle, and transmit second heading angle information to the flight controller; the flight controller comprises a storage medium, which is configured to store a program, where the program is run to: acquire the first heading angle of the unmanned aerial vehicle by means of the first sensing system, acquire the second heading angle of the unmanned aerial vehicle by means of the second sensing system, determine a included angle between a first heading corresponding to the first heading angle and a second heading corresponding to the second heading angle, compare the included angle with a preset threshold, judge whether the second heading angle is valid according to a comparing result, and [[ifl] in a case that the second heading angle is invalid, determine the first heading angle as a current heading angle of the unmanned aerial vehicle, wherein the current heading angle of the unmanned aerial vehicle is used for autonomous navigation in a flying process; and the communication system is configured for communication between the flight controller, the first sensing system and the second sensing system.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666